Order filed May 22, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00952-CR
                                ____________

                     WILLIAM RAY PARKER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 12CR2532


                                    ORDER

      Appellant is represented by appointed counsel, Tad Nelson. Appellant=s brief
was originally due February 20, 2014. We granted a total extension of time of 90
days to file appellant=s brief until May 21, 2014. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On May 16, 2014, counsel filed a further request
for extension of time to file appellant’s brief. Counsel did not allege any
exceptional circumstances in the request.

      We deny the request for extension and issue the following order:

      Tad Nelson is ORDERED to file a brief with the clerk of this court on or
before June 23, 2014. If counsel does not timely file appellant’s brief as ordered,
the court will issue an order abating the appeal and directing the trial court to
conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.